REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 are allowed.
Claims 1, 14 and 16-17 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose wherein 
the determined quality measure of the communication is a measure of a weighted sum of measures of synchrony between characteristics of the one or more physiological characteristic signals acquired from the at least one participant and corresponding characteristics of the one or more expected physiological 
characteristic signals; and control a user interface to provide feedback of the determined quality measure of the communication to the participant directing the communication to the at least one participant.
It is noted that the closest prior art, Johnson et al. (US 20100304864, Dec. 2, 2010) shows the feedback apparatus corresponds with a set of physiological characteristic measurement sensors connected to the physiological characteristic measurement module, sensors are used to measure the physiological characteristic of the user in order to provide a reference measurement for the processor.
It is noted that the closest prior art, Price et al. (US 20110201960, Aug. 18, 2011) shows the feedback information include conflict resolution strategies, information on participants emotional state suitable information.
However, Johnson et al. and Price et al. fails to disclose or render obvious the above underlined limitations as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)-270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464